DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Status of Claims
This action is in reply to RCE, amendments and arguments filed on May 23, 2022. Claim 21 was cancelled. Claims 1, 10, and 19 were amended. Claim 23 is new. Claims 1, 3-10, and 12-20, and 22-23 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the 103 rejection. The Applicant’s arguments are moot in light of RCE filing, new claim and substantive amendments that necessitate an updated search and reconsideration of the claims.
As such, new grounds of rejection have been applied to address the new claims and amendments and an updated 102/103 rejection is presented below that addresses claims 1, 3-10, and 12-20, and 22-23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, and 12-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140201067 A1 (Lai).

As per claims 1, 10, and 19, Lai teaches, 
receiving, by a server (FIG. 1, item 100, ¶ [0076] “the server”), a bill creation request (¶ [0076] “the merchant transmits transaction information”), initiated through a group session (¶ [0087] “a group transaction”),
wherein the bill creation request is generated by having a bill initiating button activated (FIG. 9A, 9B, item 904, ¶ [0126] “splitting the bill evenly”), and the bill initiating button being present on a session window of the group session (FIG. 9B, item 904, ¶ [0126] “splitting the bill evenly”, ¶ [0125] “group purchase”,)
generating, by the server in response to the bill creation request, a target bill (FIG. 2C, item 208 ¶ [0087] “a group payment request”), the target bill stating a resource value (¶ [0088] “amount due”) of a to-be-transferred virtual resource (¶ [0094] “the total amount”) of an object (FIG. 2C, item 204, ¶ [0087] “initiating user”) comprised in a first object set (¶ [0087] “a plurality of users”) and a resource value of a to-be-received virtual resource (¶ [0088] “amount due”) of an object (FIG. 2C, item 206, ¶ [0087] “the merchant”) comprised in a second object set (FIG. 14, item 1402 ¶ 136 “one or more businesses or merchants”), a total resource value of the to-be-transferred virtual resource stated in the target bill being equal to a total resource value of the to-be-received virtual resource stated in the target bill (¶ [0104] “check whether the initiating user has sufficient amount of credit”), and the object comprised in the first object set (¶ [0087]) and the object (¶ [0087]) comprised in the second object set (¶ 136) being located in the group session (¶ [0087] “a group transaction”), wherein the second object set includes at least two objects corresponding to the same single target bill to share the virtual resource transferred by the first object set (FIG. 14, item 1402, ¶ 136 “collate payment requests from and facilitate payments between one or more businesses or merchants to be sent to one or more customers … generate and transmit a payment request”),
transmitting, by the server, the target bill to the object comprised in the first object set (¶ [0103] “transmit a group payment request to the initiating user”) and the object (¶ [0107]) comprised in the second object set (¶ 136), so that the object comprised in the first object set performs a virtual resource transfer operation according to the resource value of the to-be- transferred virtual resource stated in the target bill (FIG. 3, item 314, ¶ [0105]) and the object comprised in the second object set (¶ 136) performs a virtual resource receiving operation according to the resource value of the to-be- received virtual resource stated in the target bill (¶ [0106]),
determining, by the server, whether a resource value of a virtual resource transferred by the first object set reaches the total resource value of the to-be-transferred virtual resource and a resource value of a virtual resource received by the second object set (¶ 136) reaches the total resource value of the to-be-received virtual resource (¶ [0106] “comparison between all of the part payments received and the balance due to the merchant”),
determining, by the server, that the target bill has been reconciled (FIG. 4, item 4, ¶ [0109] “a settlement process”) in response to determining resource value of the virtual resource transferred by the first object set reaches the total resource value of the to-be- transferred virtual resource and the resource value of the virtual resource received by the second object set (¶ 136) reaches the total resource value of the to-be-received virtual resource (¶ [0109]), and
determining, by the server, that the target bill has not been reconciled (¶ [0106] “The outstanding amount”) in response to determining the resource value of the virtual resource transferred by the first object set does not reach the total resource value of the to-be-transferred virtual resource or the resource value of the virtual resource received by the second object set (¶ 136) does not reach the total resource value of the to-be received virtual resource (¶ [0106] “one or more of the co-users do not settle their part payment request … This outstanding amount may be determined by a comparison between all of the part payments received and the balance due to the merchant”).

Lai also teaches, a memory and a processor, the memory storing a computer program, and the processor being configured, when executing the computer program, to perform (FIG. 1, items 102, 106, ¶ [0070]).

As per claims 3, 12, and 20, Lai teaches all the limitations of claims 1, 10, and 19. Lai also teaches, 
wherein the transmitting, by the server, the target bill to the object comprised in the first object set and the object comprised in the second object set comprises (¶ [0103], [0107], 136),
transmitting, by the server, the target bill to the object comprised in the first object set (¶ [0103]), 
determining, by the server, whether the resource value of the virtual resource transferred by the first object set reaches the total resource value of the to-be-transferred virtual resource (¶ [0104]), 
transmitting, by the server, the target bill to the object comprised in the second object set (¶ [0107], 136, FIG. 10B, ¶ [0128]), in response to determining the resource value of the virtual resource transferred by the first object set reaches the total resource value of the to-be-transferred virtual resource (¶ [0084] “a query … to ensure that the user 202 can pay the total transaction amount of the transaction”, ¶ [0105] “if the initiating user is validated … other co-users will then be requested to settle their portion of the purchase”),
determining to reject, by the server, transmission of the target bill to the object comprised in the second object set (¶ 136), in response to determining the resource value of the virtual resource transferred by the first object set does not reach the total resource value of the to-be-transferred virtual resource (¶ [0084] “a query … to ensure that the user 202 can pay the total transaction amount of the transaction”, ¶ [0105] “if the user fails the validation check, then the transaction is denied”),

As per claims 4 and 13, Lai teaches all the limitations of claim 1 and 10. Lai also teaches, 
wherein the transmitting, by the server, the target bill to the object comprised in the first object set and the object comprised in the second object set (¶ 136) comprises (¶ [0103], [0107]),
transmitting, by the server, the target bill to the object comprised in the second object set (¶ [0107]), 
determining, by the server, whether the resource value of the virtual resource received by the second object set reaches the total resource value of the to-be-received virtual resource (¶ [0104]), 
transmitting, by the server, the target bill to the object comprised in the first object set (¶ [0107], FIG. 10B, ¶ [0128]), in response to determining the resource value of the virtual resource transferred by the first object set reaches the total resource value of the to-be-transferred virtual resource (¶ [0084], ¶ [0105]),
determining to reject, by the server, transmission of the target bill to the object comprised in the first object set, in response to determining the resource value of the virtual resource received by the second object set does not reach the total resource value of the to-be-received virtual resource (¶ [0084], ¶ [0105]).

As per claims 5 and 14, Lai teaches all the limitations of claims 1 and 10. Lai also teaches, 
wherein the method further comprises (¶ [0104]),
receiving, by the server, a virtual resource transferred by the object comprised in the first object set according to the resource value of the to-be-transferred virtual resource (¶ [0105]), and 
transferring the virtual resource to the object comprised in the second object set (¶ 136) according to the resource value of the to-be-received virtual resource (¶ [0106]).


7.	As per claims 6 and 15, Lai teaches all the limitations of claims 1 and 5 and 10 and 14. Lai also teaches,
transferring, by the server, the virtual resource to the object comprised in the second object set (¶ 136) according to the resource value of the to-be-received virtual resource (¶ [0107], FIG. 10B, ¶ [0128]), in response to determining the resource value of the virtual resource transferred by the first object set reaches the total resource value of the to-be-transferred virtual resource (¶ [0084], [0105]).
determining to reject, by the server, transfer of the virtual resource to the object comprised in the second object set according to the resource value of the to-be-received virtual resource, in response to determining the resource value of the virtual resource transferred by the first object set does not reach the total resource value of the to-be-transferred virtual resource (¶ [0084], ¶ [0105]).

As per claims 7 and 16, Lai teaches all the limitations of claims 1 and 5 and 10 and 14. Lai also teaches, 
wherein the receiving, by the server, a virtual resource transferred by the object comprised in the first object set according to the resource value of the to- be-transferred virtual resource, and transferring the virtual resource to the object comprised in the second object set (¶ 136) according to the resource value of the to-be-received virtual resource comprises (¶ [0105], [0106]),
deducting, by the server according to a resource value of a virtual resource to be received by a target object in the second object set in response to determining a resource value of a virtual resource received from the first object set reaches a first resource value and the first resource value is greater than or equal to the resource value of the virtual resource to be received by the target object (¶ [0104]), the virtual resource from the virtual resource received from the first object set (¶ [0105]), and transferring the virtual resource to the target object according to the resource value of the virtual resource to be received by the target object (¶ [0106]).
determining to reject, by the server, transfer of the virtual resource from the virtual resource received from the first object set, and to reject transfer of the virtual resource to the target object according to the resource value of the virtual resource to be received by the target object, in response to determining the resource value of the virtual resource received from the first object set does not reach the first resource value (¶ [0084], ¶ [0105]).

As per claim 8 and 17, Lai teaches all the limitations of claims 1 and 10. Lai also teaches, 
the method further comprises (¶ [0104]),
transferring, by the server, a virtual resource to the object comprised in the second object set (¶ 136) according to the resource value of the to-be-received virtual resource (¶ [0106]), 
receiving, by the server, in response to determining the resource value of the virtual resource received by the second object set reaches the total resource value of the to-be-received virtual resource (¶ [0104]), the virtual resource transferred by the object comprised in the first object set according to the resource value of the to-be-transferred virtual resource (¶ [0105]),
determining to reject, by the server, receipt of the virtual resource transferred by the object comprised in the first object set according to the resource value of the to-be-transferred virtual resource, in response to determining the resource value of the virtual resource received by the second object set (¶ 136) does not reach the total resource value of the to-be-received virtual resource (¶ [0084], ¶ [0105]).

As per claim 9 and 18, Lai teaches all the limitations of claims 1 and 10. Lai also teaches, 
wherein after the transmitting, by the server, the target bill to the object comprised in the first object set and the object comprised in the second object set (¶ 136), the method further comprises (¶ [0104]),
receiving, by the server, a first bill confirmation instruction transmitted by the object comprised in the first object set, the first bill confirmation instruction confirming a resource has been transferred (FIG.10B, item 1012, ¶ [0128] “statuses”), 
receiving, by the server, a second bill confirmation instruction transmitted by the object [comprised in the second object set], the second bill confirmation instruction being used for instructing the object comprised in the second object set in the target bill to confirm a virtual resource to be received (¶ [0076] “the merchant transmits transaction information”).

As per claim 22, Lai teaches all the limitations of claim 1. Lai also teaches,
wherein the session window is concurrently visible to the object in the first object set and the object in the second object set (FIG. 10B, item 1012, ¶ [0128] “a status page”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of US 20120173396 A1 (Melby).

As per claim 23, Lai teaches all the limitations of claim 1.
Lai does not explicitly teach, however, Melby teaches,
the bill creation request is initiated by an object in the group session that belongs to neither the first object set nor the second object set (¶ 11 “an electronic bill may be received … via a financial institution (bank-aggregator)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third party managing the group billing process of Melby in Lai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of multiple party bill payment and because a third party managing the group billing process improves transaction settlement by having the financial institution manage transaction validation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692